No. 99-50986
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50986
                        Conference Calendar



NATHANIEL JONES, III,

                                          Plaintiff-Appellant,

versus

THOMAS ECHARTEA, Officer/Policeman
for the Fairfield Police Department;
BARLOW, Officer,

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-99-CV-284
                        - - - - - - - - - -
                           April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Nathaniel Jones, III, federal prisoner # 04262-078, moves

this court for permission to proceed in forma pauperis (IFP),

following the district court’s order denying him permission to

file a civil rights complaint.   Although this court’s clerk’s

office sent Jones a letter in accordance with Baugh v. Taylor,

117 F.3d 197 (5th Cir. 1997), informing him of the requirement

under 28 U.S.C. § 1915(a)(2) that he submit a copy of his prison

trust fund account statement for the preceding six months, Jones


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-50986
                                -2-

failed to comply.   Instead, he has submitted a form certifying

that, on December 20, 1999, he had $32.15 in his prison account.

Because Jones has failed to comply with this court’s directive

and with § 1915(a)(2), his request to proceed IFP is DENIED, and

his appeal is DISMISSED as frivolous.